In the Supreme Court of Georgia



                                      Decided:     November 3, 2014


               S14Y0990, S14Y0991, S14Y1126, S14Y1127.
                IN THE MATTER OF DONALD L. JONES.

      PER CURIAM.

      These disciplinary matters are before the Court on four Notices of

Discipline seeking the disbarment of Donald L. Jones (State Bar No. 399850).

The State Bar attempted to serve Jones personally at the address listed with the

State Bar, but the sheriff filed returns of service non est inventus. The State Bar

then properly served Jones by publication pursuant to Bar Rule 4-203.1 (b) (3)

(ii). Jones failed to file a Notice of Rejection in these cases. Therefore, he is in

default, has waived his rights to an evidentiary hearing, and is subject to such

discipline and further proceedings as may be determined by this Court. See Bar

Rule 4-208.1 (b).

      The facts, as deemed admitted by virtue of Jones’s default, show that

Jones, who was admitted to the Bar in 1977, was retained by four clients to

represent them in personal injury cases. After settling the cases for amounts
ranging from $20,000 to $299,000, Jones failed to remit all the settlement

monies due to the clients and failed to account for the monies. Instead, he

abandoned his practice, withdrew the funds from his trust account, and

absconded with the clients’ funds. Additionally, Jones failed to file sworn,

written responses to the Notices of Investigation as required by Bar Rule 4-

204.3.

      Based on these facts, the Investigative Panel found probable cause to

believe that Jones violated Rules 1.3, 1.4, 1.15 (I), 1.15 (II), 8.4 (a) (4), and 9.3,

of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The

maximum sanction for a violation of Rules 1.3, 1.15 (I), 1.15 (II), and 8.4 (a) (4)

is disbarment, and the maximum sanction for a violation of Rules 1.4 and 9.3 is

a public reprimand.

      Having reviewed the records, we conclude that disbarment is the

appropriate sanction in these matters. Accordingly, it is hereby ordered that the

name of Donald L. Jones be removed from the rolls of persons authorized to

practice law in the State of Georgia. Jones is reminded of his duties pursuant to

Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                          2